RENDERED: AUGUST 27, 2021; 10:00 A.M.
                      NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                        Court of Appeals

                           NO. 2020-CA-1378-MR

NORMAN RADTKE AND THE
ESTATE OF DONALD MCALLISTER                                   APPELLANTS


              APPEAL FROM JEFFERSON CIRCUIT COURT
v.            HONORABLE A.C. MCKAY CHAUVIN, JUDGE
                      ACTION NO. 14-CI-002424


ERNEST EGGERS; AMERIPRISE
FINANCIAL SERVICES, INC., AKA
AMERIPRISE, AMERIPRISE
FINANCIAL, AMERIPRISE
FINANCIAL SERVICES, LLC; DKCD,
INC.; AND DON COOK                                              APPELLEES


                                 OPINION
                                AFFIRMING

                               ** ** ** ** **

BEFORE: ACREE, COMBS, AND MAZE, JUDGES.

COMBS, JUDGE: This case involves an attempt to collect on a judgment by

means of a non-wage garnishment.
            Dr. Norman Radtke and the Estate of Dr. Donald McAllister appeal

orders of the Jefferson Circuit Court entered in favor of Dr. Ernest Eggers. Dr.

Radtke and McAllister’s estate seek to collect on a valid, final judgment that they

won against Dr. Eggers on the basis of a promissory note executed by Eggers as

part of his investment in Renaissance Realty Investments I, LLC. However, in an

order entered on September 28, 2020, the circuit court denied the motion of Dr.

Radke and the Estate to enforce a garnishment of funds held in certain retirement

accounts by Ameriprise Financial on behalf of Eggers. Subsequently, in an order

entered December 22, 2020, the court denied a motion to alter, amend, or vacate

the September order. Having considered the arguments on appeal, we affirm.

             In 2018, Dr. Radtke and Dr. McAllister were granted judgment

against Dr. Eggers in the amount of $467,911.82, plus costs and interest. In 2020,

Dr. Radke filed an affidavit for a writ of non-wage garnishment. He sought to

garnish the retirement funds of Dr. Eggers. Ameriprise Financial was the

custodian of the retirement accounts. Dr. Radtke served Ameriprise Financial with

an order of garnishment, and Ameriprise Financial responded with an affidavit and

answer. In its answer, Ameriprise Financial disclosed that it held more than

$800,000.00 in two Individual Retirement Accounts (IRAs) belonging to Dr.

Eggers. Ameriprise Financial became custodian of the accounts in December 2017

when Dr. Eggers transferred directly to Ameriprise Financial the assets of an


                                         -2-
existing Hilliard Lyons IRA account. Ameriprise Financial declined to disburse

the funds sought by Dr. Radtke and instead placed a hold on the accounts pending

further order of the court. Dr. Eggers filed a motion to quash the garnishment; Dr.

Radtke and Dr. McAllister filed a motion to enforce it.

                A telephonic hearing was conducted by the Jefferson Circuit Court on

April 26, 2020. At this hearing, Dr. Eggers contended that the disputed retirement

funds were exempt from garnishment. Following the hearing, the parties were

given an opportunity to supplement the record; a second telephonic hearing was

held on June 24, 2020. In an order entered on September 28, 2020, the circuit

court concluded that the provisions of KRS1 427.150(2) exempted from

garnishment the retirement funds held in the Ameriprise Financial IRA accounts

owned by Dr. Eggers. The court held specifically that the transfer of the disputed

accounts from one financial institution to another financial institution did not

constitute a “contribution” to the Ameriprise Financial account which might have

arguably resulted in forfeiture of the exempt status of the retirement funds --

especially in light of the proximity of the timing between the transfer of funds and

the entry of judgment. In an order entered on December 22, 2020, the court denied

the motion to alter, amend, or vacate. This appeal followed.




1
    Kentucky Revised Statutes.

                                          -3-
             On appeal, Dr. Radtke and the Estate of Dr. McAllister argue that the

trial court erred in its application of the provisions of KRS 427.150(2). They also

contend that the court misread the holding of the Supreme Court of Kentucky in

MPM Financial Group, Inc. v. Morton, 289 S.W.3d 193 (Ky. 2009).

             KRS 427.150 describes property that is either totally or partially

exempt from the enforcement of a judgment through garnishment. Subsection (2)

includes a specific exemption for pensions and various types of retirement

accounts -- including IRAs. KRS 427.150(2)(f). However, the statute expressly

provides that the exemption from garnishment does not apply “to any amounts

contributed to an individual retirement account” if the contribution occurs within

one hundred twenty (120) days of the entry of the judgment against the debtor.

            Dr. Radtke and the Estate contend that the Ameriprise Financial IRA

accounts are not exempt because they were funded in December 2017 -- within 120

days of the judgment entered against Dr. Eggers in January 2018. They essentially

argue that the transfer of funds constituted a contribution that would render the

exemption subject to forfeiture. We disagree.

             The trial court did not err by concluding -- under the facts of this case

-- that a routine substitution of custodian with respect to a debtor’s IRA account

did not strip the retirement account of the protections specifically provided by the

General Assembly in the text of KRS 427.150. The substitution of custodian --


                                         -4-
i.e., the transfer of an existing, qualified, tax-deferred retirement account from one

financial institution directly to another financial institution -- does not constitute a

“contribution” of any amount to the retirement account. No amount from the

existing accounts was distributed to Dr. Eggers as part of the transaction; no

taxable event occurred; no amount of “new money” was added to the account. The

statute is not ambiguous. Because the transaction of December 2017 was not a

“contribution” to any retirement account, the funds did not lose their exempt status.

             The Supreme Court of Kentucky did not hold otherwise in MPM

Financial Group, Inc. v. Morton, 289 S.W.3d 193 (Ky. 2009). In MPM Financial,

the court considered: (1) whether provisions of KRS 427.170, which incorporate

by reference the federal bankruptcy exemptions established by federal statute,

apply only to judgment debtors in bankruptcy; or (2) whether the provisions

render the federal exemptions available to all individual debtors in Kentucky --

including those who are not involved in bankruptcy proceedings. The court’s

analysis centered on the provisions of KRS 427.170 -- not the provisions of KRS

427.150.

             Outside of its recitation of the procedural facts and the plain

distinction it draws between the provisions of KRS 427.170 and KRS 427.150, the

court makes mention of the provisions of KRS 427.150 only in cursory fashion;

i.e., to note that the debtor had failed to seek discretionary review of our


                                           -5-
conclusion that any issue related to the application of the provision had been

waived by the debtor’s failure to appeal the trial court’s order. The court

concluded that the debtor waived his right to claim an exemption under the

provisions of KRS 427.150 solely because of his failure to file a cross-motion for

discretionary review. The court discussed only a procedural point rather than a

substantive issue that might have precedential impact. Consequently, neither the

analysis nor the holding of the Court in that opinion is relevant to the issue here on

appeal.

             The trial court did not err in its application of the provisions of KRS

427.150. Therefore, we AFFIRM its orders.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE ERNEST
                                           EGGERS:
 Gregory Ward Butrum
 Louisville, Kentucky                      Steven A. Snow
                                           Louisville, Kentucky




                                         -6-